DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 5 December 2022 is acknowledged.
Claim 22 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05 December 2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 13-17 and 24 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Thompson et al. (US 2005/0260441 A1) (hereafter “Thompson”).
Regarding claims 13-17 and 24: Thompson discloses the compound shown below {paragraphs [0171]-[0172] and Figures 23-25}.

    PNG
    media_image1.png
    742
    604
    media_image1.png
    Greyscale


Claim(s) 13-20 and 24 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Brooks et al. (US 2005/0260447 A1) (hereafter “Brooks”).
Regarding claims 13-20 and 24: Brooks discloses an organic light emitting diode comprising a light-emitting layer {paragraph [0108]}.
The light emitting layer comprises the compound shown below {(paragraph [0108]: The light-emitting layer of the organic light emitting device comprises the compound Ir(bmi)3.), (paragraphs [0089]-[0090]: The compound Ir(bmi)3 has the structure shown below)}.

    PNG
    media_image1.png
    742
    604
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 18-21 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thompson et al. (US 2005/0260441 A1) (hereafter “Thompson”).
Regarding claims 18-20: Thompson discloses all of the features with respect to claim 1, as outlined above.
Thompson does not exemplify a specific device comprising the compound of Thompson shown above.
However, Thompson teaches an organic light-emitting device comprising a light-emitting layer {abstract and paragraphs [0011] and [0045]–[0059]}. Additionally, Thompson teaches that the compounds of the disclosure of Thompson are useful in the light-emitting layer of an organic light-emitting device {paragraphs [0064]-[0065], [0072]-[0076], [0121], and [0140]-[0141]}. 
Thompson teaches that the carbene compounds of Thompson have beneficial properties such as high thermal stability and high energy emissions {paragraphs [0075]-[0077]}.
At the time of the invention, it would have been obvious to one of ordinary skill in the art to have modified the compound of Thompson shown above by incorporating it into the light-emitting layer of the device taught by Thompson described above, based on the teaching of Thompson. The modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of materials to be used to make an organic light-emitting device in order to produce optimal organic light-emitting devices, in particular to produce devices that benefit from the beneficial properties of the compounds of Thompson, as taught by Thompson.

Regarding claims 21 and 23: Thompson teaches all of the features with respect to claims 18 and 20, as outlined above.
Thompson does not teach a specific device of claims 21 or 23 comprising the organic light-emitting diode taught by Thompson as described above.
However, Thompson teaches that the organic light emitting devices taught by Thompson can be incorporated into devices such as computer monitors, televisions, illumination devices, billboards, cell phones, and laptops {paragraph [0062]}.
At the time of the invention, it would have been obvious to one of ordinary skill in the art to have further modified the compound of Thompson shown above by incorporating the light-emitting device taught by Thompson described above into consumer devices device such as computer monitors, televisions, illumination devices, billboards, cell phones, and laptops, based on the teaching of Thompson. The modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of materials to be used to make a consumer device in order to produce optimal devices, in particular to produce devices that benefit from the beneficial properties of the compounds of Thompson, as taught by Thompson.

Claims 21 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brooks et al. (US 2005/0260447 A1) (hereafter “Brooks”).
Regarding claims 21 and 23: Brooks discloses all of the features with respect to claims 18 and 20, as outlined above.
Brooks does not teach a specific device of claims 21 or 23 comprising the organic light-emitting diode disclosed by Brooks as described above.
However, Brooks teaches that the organic light emitting devices taught by Thompson can be incorporated into devices such as computer monitors, televisions, illumination devices, billboards, cell phones, and laptops {paragraph [0049]}.
Brooks teaches that the carbene compounds of Brooks have beneficial properties such as high thermal stability and a high energy band gap {paragraphs [0052] and [0057]}.
At the time of the invention, it would have been obvious to one of ordinary skill in the art to have modified the device of Brooks described above by incorporating the device into consumer devices device such as computer monitors, televisions, illumination devices, billboards, cell phones, and laptops, based on the teaching of Brooks. The modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of materials to be used to make a consumer device in order to produce optimal devices, in particular to produce devices that benefit from the beneficial properties of the compounds of Brooks, as taught by Brooks.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 13 and 18-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,522,768 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 13 and 18-21: Claim 11 of U.S. Patent No. 10,522,768 B2 discloses an organic light-emitting diode comprising a light-emitting layer {claims 9 and 10}.
The light emitting layer comprises an uncharged transition metal-carbene complex comprising a ligand having the structure of the instant formula 
    PNG
    media_image2.png
    200
    196
    media_image2.png
    Greyscale
 {claims 1 and 9}.
The device is comprised in a device selected from the same group as in the instant claim 21 {claim 11}.

Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,385,263 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 13: Claim 1 of U.S. Patent No. 10,385,263 B2 discloses an uncharged transition metal-carbene complex comprising a ligand having the structure of the instant formula 
    PNG
    media_image2.png
    200
    196
    media_image2.png
    Greyscale
 {col. 45, lines 30-45}.

Claims 13-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,691,401 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 13-16: Claim 1 of U.S. Patent No. 8,691,401 B2 discloses an uncharged transition metal-carbene complex comprising a ligand having the structure of 
    PNG
    media_image3.png
    397
    591
    media_image3.png
    Greyscale
 where R8 is alkyl {col. 74, line 1 through col. 75, line 11}.

Claims 13-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 9,108,998 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 13-16: Claim 3 of U.S. Patent No. 9,108,998 B2 discloses an uncharged transition metal-carbene complex comprising a ligand having the structure of 
    PNG
    media_image4.png
    323
    547
    media_image4.png
    Greyscale
 {claim 3}.

Claim 13-16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,424,746 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 13-16: Claim 9 of U.S. Patent No. 10,424,746 B2 discloses an uncharged transition metal-carbene complex comprising a ligand having the structure of 
    PNG
    media_image5.png
    179
    439
    media_image5.png
    Greyscale
{claim 9}.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN CLAY KERSHNER whose telephone number is (303)297-4257. The examiner can normally be reached M-F, 9am-5pm (Mountain).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DYLAN C KERSHNER/           Primary Examiner, Art Unit 1786